Case 2:19-cv-01444-GW-KS Document 38 Filed 06/17/19 Page 1 of 2 Page ID #:645




  1
  2
  3
  4
  5
  6
  7
  8
  9                     UNITED STATES DISTRICT COURT
 10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 BLACKBERRY LIMITED, a Canadian             CASE NO. CV 19-1444-GW-KSx
    corporation,
 13                                            ORDER GRANTING
                 Plaintiff,                    STIPULATION TO EXTEND TIME
 14                                            TO RESPOND TO FIRST
          vs.                                  AMENDED COMPLAINT AND
 15                                            BRIEFING SCHEDULE ON
    TWITTER, INC., a Delaware                  MOTION TO DISMISS
 16 corporation,
 17              Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                             Case No. 2:19-cv-01444-GW (KSx)
                          [PROPOSED] ORDER GRANTING STIPULATION
Case 2:19-cv-01444-GW-KS Document 38 Filed 06/17/19 Page 2 of 2 Page ID #:646




  1         The Court, having read and considered the Stipulation to Extend Time to
  2 Respond to First Amended Complaint and Briefing Schedule on Motion to Dismiss
  3 and for good cause appearing, hereby ORDERS:
  4         1.    The deadline for Defendant Twitter, Inc. (“Twitter”) to move or
  5 otherwise respond to the First Amended Complaint shall be extended by seven (7)
  6 days from June 18, 2019 to June 25, 2019;
  7         2.    The briefing schedule for Twitter’s Motion to Dismiss the First
  8 Amended Complaint shall be as follows:
  9               a.      Twitter’s Motion to Dismiss shall be filed on or before June 25,
 10 2019;
 11               b.      Defendant Blackberry Limited’s Opposition to Twitter’s Motion
 12 to Dismiss shall be filed on or before July 24, 2019;
 13               c.      Twitter’s Reply in Further Support of the Motion to Dismiss
 14 shall be filed on or before August 15, 2019;
 15         3.    The hearing date on Twitter’s Motion to Dismiss shall be set for
 16 August 29, 2019 at 8:30 a.m.;
 17         4.    The page limit for the Parties’ memoranda of points and authorities in
 18 connection with the Motion to Dismiss briefing shall be extended five (5) pages
 19 under Local Rule 11-6;
 20         5.    Twitter’s Motion to Dismiss [17] set for July 25, 2019, is vacated and
 21 taken off-calendar.
 22
 23         IT IS SO ORDERED.
 24
 25 Dated: June 17, 2019
                                          HONORABLE GEORGE H. WU
 26                                       UNITED STATES DISTRICT JUDGE
 27
 28

                                               1                Case No. 2:19-cv-01444-GW (KSx)
                             [PROPOSED] ORDER GRANTING STIPULATION
